People ex rel. Kuby v Anderson (2018 NY Slip Op 02586)





People ex rel. Kuby v Anderson


2018 NY Slip Op 02586


Decided on April 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2018-04153

[*1]The People of the State of New York, ex rel. Ronald L. Kuby, on behalf of Christina Sanabria, petitioner, 
vAdrian "Butch" Anderson, Dutchess County Sheriff, respondent.


Ronald L. Kuby, New York, NY (Rhidaya Trivedi and Covington & Burling LLP [Gregory S. Nieberg and Jordan S. Joachim], of counsel), petitioner pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.
Writ of habeas corpus in the nature of an application for bail reduction upon Dutchess County Indictment No. 05/07.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Dutchess County Indictment No. 05/07 is reduced to the sum of $100,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $100,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
CHAMBERS, J.P., SGROI, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court